Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-5-2006

Carpenter v. PA State Univ
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3600




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Carpenter v. PA State Univ" (2006). 2006 Decisions. Paper 130.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/130


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-53                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 06-3600
                                 ________________

                               PAUL E. CARPENTER,

                                               Appellant,

                                          v.

 PENNSYLVANIA STATE UNIVERSITY; THE APARTMENT STORE; WALK’S
SERVICE CENTER & AUTO BODY; ATLAS REALTY MGMT. CO., INC.; STATE
  COLLEGE POLICE DEPARTMENT; THE CENTRE DAILY TIMES; CENTRE
COUNTY BOARD OF ARBITRATION; CENTRE COUNTY COURT OF COMMON
PLEAS; PENNSYLVANIA HUMAN RELATIONS COMMISSION; THE STATE OF
 PENNSYLVANIA; UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION; THE SHANER HOTEL GROUP; THE AMERICAN EDUCATION
                            SERVICES
                _________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                            (D.C. Civ. No. 06-cv-01378 )
                      District Judge: Honorable Malcolm Muir
                   _______________________________________

         Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                November 22, 2006
Before: SLOVITER, CHAGARES AND NYGAARD, CIRCUIT JUDGES


                              (Filed: December 5, 2006)
                             _______________________

                                     OPINION
                             _______________________
PER CURIAM

      Appellant, Paul Carpenter, proceeding pro se and in forma pauperis, appeals an
order of the United States District Court for the Middle District of Pennsylvania

dismissing his complaint. For the following reasons, we conclude his appeal is meritless

and we will dismiss it under 28 U.S.C. § 1915(e)(2)(B).

       Carpenter filed a complaint in the District Court containing a litany of prolix

allegations detailing his interactions with the thirteen defendants named in his suit.

Carpenter also submitted a 197-page appendix. The District Court identified numerous

defects in the complaint, including non-compliance with the notice pleading requirements

of FED. R. CIV. P. 8, failure to state proper grounds for joinder of multiple defendants

under FED. R. CIV. P. 20(a), assertion of claims under federal statutes that do not provide

a private right of action, and inclusion of state law claims without asserting a basis for

diversity jurisdiction. The District Court dismissed the complaint without prejudice and

gave Carpenter twenty days to file an amended complaint. Carpenter instead filed a

notice of appeal of the order, along with a memorandum expressing his desire to stand on

his original complaint. We therefore have jurisdiction under 28 U.S.C. § 1291. See

Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976).

       We agree with the District Court’s assessment of Carpenter’s complaint.

Carpenter has not provided the defendants with fair notice as to the nature of his federal

claims, nor has he set forth sufficient grounds for a federal court to exercise diversity

jurisdiction over any state law causes of action that could be discerned from the

complaint. We conclude the appeal lacks an arguable basis in law or fact and thus we

will dismiss it. See 28 U.S.C. § 1915(e)(2)(B); Neitzke v. Williams, 490 U.S. 319, 325

                                              2
(1989).




          3